Citation Nr: 0534071	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
service from April 1942 to July 1963.  The veteran died in 
May 1997.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  A hearing was conducted at the RO by 
the undersigned Veterans Law Judge in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Regulations implementing the VCAA include a new 
definition of new and material evidence, applicable to claims 
to reopen filed on or after August 29, 2001.  It does apply 
in the instant case.  The appellant was supplied this new 
definition as part of an October 2002 statement of the case 
(SOC).  She was also essentially afforded VCAA notice in a 
March 2005 letter.  The letter informed her that "[i]f there 
is any other evidence or information that you think will 
support your claim, please send it to us."  The duty to 
assist provisions of the VCAA do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.

The appellant essentially argues that the veteran's death is 
directly related to his service-connected thrombophlebitis of 
the right leg.  See page 3 of hearing transcript.

The veteran's death certificate shows that he died in May 
1997.  The immediate cause of death was listed as obstructive 
coronary atherosclerosis.  At the time of the veteran's 
death, service connection had been established for, as noted, 
thrombophlebitis of the right leg, and for deafness with 
Meniere's syndrome and hemorrhoids.  The appellant's 
representative asserted that the veteran had been denied 
service connection for a heart disorder.  See page 12 of 
hearing transcript.  Review of the claims file shows that 
such a denial never occurred.  

Review of the claims file also shows that a January 1997 VA 
discharge summary, as well as terminal hospital records from 
the Harborview Medical Center, associated with the University 
of Washington in Seattle, Washington were associated with the 
record in August 2005, subsequent to the most recent (March 
2005) supplemental SOC (SSOC).  The records contain pertinent 
information concerning treatment afforded the veteran for 
coronary-related problems, but have not been reviewed by the 
RO.  The appellant has not waived RO initial consideration of 
this evidence.  The Board is now bound to return the record 
to the RO for initial consideration of the additional 
evidence.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).


Accordingly, and to ensure that all due process requirements 
are met, this matter is hereby REMANDED, to the RO, via the 
AMC, for the following action:

The RO should re-adjudicate the matter of 
whether new and material evidence has 
been received to reopen a claim of 
service connection for the cause of the 
veteran's death (specifically including 
initial consideration of the additional 
evidence [VA and private medical records] 
received by the RO in August 2005 without 
a waiver of RO review).  If any follow-up 
development is deemed necessary, it 
should be completed.  If the benefit 
sought remains denied, the RO should 
issue an appropriate SSOC, and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The purpose of this remand is to satisfy due process 
considerations (as espoused by the Federal Circuit in DAV, 
supra).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


